Citation Nr: 0015892	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-17 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 14, 1994 
for an award of service connection for lung cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had more than 21 years of active military 
service, ending with his retirement in January 1986.  

On October 11, 1988, he filed an original claim of service 
connection for lung cancer, arguing that such condition had 
had its inception in service; he did not assert that his lung 
cancer was secondary to exposure to Agent Orange.  By April 
1989 rating decision, the Department of Veterans Affairs (VA) 
Albuquerque Regional Office (RO), denied his claim on the 
basis that lung cancer had not been shown in service or 
within the one-year presumptive period following separation 
from service.  This decision was upheld by the Board of 
Veterans' Appeals (Board) in a November 1991 decision on the 
same basis.  Neither decision addressed former 38 C.F.R. 
§ 3.311a, governing claims based on exposure to herbicides 
containing dioxin, such as Agent Orange.  

In June 1994, new VA regulations pertaining to Agent Orange 
claims became effective.  These regulations, promulgated in 
response to a U.S. District Court decision (Nehmer v. U.S. 
Veterans Admin., 712 F. Supp. 1404, 1423 (N.D. Cal. 1989)), 
provided for a presumption of exposure to herbicide agents 
for veterans who served on active duty in Vietnam during the 
Vietnam era and stipulated the diseases for which service 
connection may be presumed due to an association with 
exposure such herbicide agents.  These specified diseases 
included respiratory cancers.  See 59 Fed. Reg. 29,723 
(1994).  

On March 14, 1994, the veteran again requested service 
connection for lung cancer, now arguing that his condition 
was secondary to exposure to Agent Orange in Vietnam.  By 
October 1994 rating decision, the Little Rock RO granted 
service connection for lung cancer, secondary to exposure to 
Agent Orange, and assigned an initial 30 percent disability 
rating thereto, effective June 9, 1994.  



The veteran appealed both the initial 30 percent rating and 
the effective date of the award of service connection.  
Before the matter was certified to the Board, by March 1995 
rating decision, the RO increased the initial rating for lung 
cancer to 100 percent, thus satisfying the appeal with 
respect to that issue.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  By July 1995 rating decision, the RO assigned an 
effective date of March 14, 1994 (the date of receipt of his 
reopened claim) for the award of service connection for lung 
cancer.  

By November 6, 1997 decision, the Board denied an effective 
date earlier than March 14, 1994, for the award of service 
connection for lung cancer.  The Board based its decision on 
VA O.G.C. Prec. Op. No. 15-95, 60 Fed. Reg. 43,187 (1995), 
which provided that in cases where prior claims did not 
assert that the disability was due to herbicide exposure or 
had not been denied under the invalidated Agent Orange 
regulations, there was no basis for assigning an effective 
date from the date of the original claim; rather, the 
appropriate effective date was the date of receipt of the 
reopened claim of service connection for disability based on 
Agent Orange exposure.

The veteran appealed the Board's November 6, 1997 decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  While 
the case was pending before the Court, in April 1999, the 
General Counsel withdrew portions of VA O.G.C. Prec. Op. No. 
15-95 to conform with a February 1999 order of a U.S. 
District Court.  Nehmer v. U.S. Department of Veterans' 
Affairs, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999).  In the 
February 1999 order, the District Court concluded that 
whether the original claim had expressly referenced herbicide 
exposure or had been denied under former section 3.311a was 
not controlling for effective date purposes.

Accordingly, by October 1999 order, the Court reversed the 
Board's November 6, 1997 decision and remanded the matter 
"for assignment of a new effective date not later than 
October 11, 1988," the date of receipt of the veteran's 
original claim.  In addition, the Court indicated that "[o]n 
remand, the Board shall consider whether the appellant is 
entitled to an effective date prior to October 11, 1988, and 
assign a disability rating for the period between the 
effective date that is to be assigned (at least October 11, 
1988), and the current effective date of March 14, 1994."  
Id.  

As set forth below in detail below, the Board has determined 
that an effective date of August 31, 1988, for the award of 
service connection for lung cancer is warranted.  Therefore, 
in accordance with applicable law, the matter of the rating 
to be assigned for the period from August 31, 1988 to March 
14, 1994, is referred to the RO for initial adjudicative 
determination, following any necessary development.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101 (1999).  


FINDING OF FACT

1.  On August 31, 1988, the veteran was hospitalized for 
treatment of lung cancer at William Beaumont Army Medical 
Center (AMC).  

2.  On October 11, 1988, his claim of service connection for 
lung cancer was received at the RO.  

3.  By October 1999 order, the Court directed the Board to 
assign an effective date "not later than October 11, 1988," 
for the award of service connection for lung cancer.  


CONCLUSION OF LAW

The criteria for an effective date of August 31, 1988, but no 
earlier, for the award of service connection for lung cancer 
have been met.  38 U.S.C. § 5110(a) (West 1991); 38 C.F.R. 
§§ 3.157, 3.400 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The uncontroverted evidence of record shows that the 
veteran's original claim of service connection for lung 
cancer was received at the RO on October 11, 1988.  The 
evidence does not show, nor does the veteran contend, that he 
filed a claim of service connection for lung cancer prior to 
that time.  Nonetheless, he has argued that he is entitled to 
an effective date of August 31, 1988, as he was first 
hospitalized for treatment of lung cancer at that time.  

In general, the effective date of an award of compensation 
benefits will be the date of receipt of a claim or the date 
entitlement arose, whichever is the later.  See 38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400 (1999).  In certain 
circumstances, the date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim, when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.  38 C.F.R. § 
3.157(b)(1) (1999).  

In this case, the veteran has indicated that he was 
hospitalized for treatment of lung cancer on August 31, 1988 
at William Beaumont AMC.  Although a copy of that particular 
hospital report has not been associated with the claims 
folder, there is of record a January 1989 statement from a 
military physician who indicated that he treated the veteran 
there beginning in August 1988 for large cell 
undifferentiated lung cancer.  Keeping in mind the Court's 
expressed sympathy for the veteran's concerns as to further 
delay and their instructions to resolve this matter 
forthwith, the Board finds that a remand to obtain the August 
31, 1988 hospital report would unnecessarily delay these 
proceedings.  Thus, in the Board's judgment, the veteran's 
assertions that he was hospitalized on August 31, 1988 at a 
uniformed services hospital (together with the supporting 
report of record from a treating military physician) are 
sufficient for purposes of this appeal.

In view of the foregoing, and affording the veteran the 
benefit of the doubt, the Board finds that the criteria for 
an effective date of August 31, 1988, for the award of 
service connection for lung cancer have been met.  In sum, 
the veteran was hospitalized at a uniformed services facility 
on August 31, 1988 for treatment of lung cancer.  His claim 
of service connection for that disability was received at the 
RO on October 11, 1988, within one year of his admission 
there.  Thus, pursuant to 38 C.F.R. § 3.157(b)(1), an 
effective date of August 31, 1988 is warranted.

However, the Board can find no legal basis for an effective 
date earlier than August 31, 1988 for the award of service 
connection for lung cancer.  Under applicable criteria, 
unless specifically provided otherwise, the effective date of 
an award based on an original claim shall be the day 
following the date of the veteran's discharge or release from 
active service if the application therefor is received within 
one year from such date of discharge or release; otherwise, 
the effective date shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a),(b).  

Here, the record does not show, nor does the veteran contend, 
that he filed a claim of service connection for lung cancer 
within one year of his separation from service or at any time 
prior to August 31, 1988.  In fact, logic dictates that he 
could not have filed a claim of service connection for lung 
cancer prior to the date he was diagnosed with that disease.  
Nonetheless, the Board has carefully reviewed the record, but 
finds no document dated prior to August 31, 1988, which 
could, under any conceivable interpretation, be considered an 
informal claim of service connection for lung cancer.  
Moreover, the veteran has not requested an effective date 
earlier than August 31, 1988.  

In reaching this decision, the Board notes that the veteran 
has cited 38 C.F.R. § 3.400(o)(2) in support of his claim.  
Those provisions provide that the effective date of an 
increased rating is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within 1 year from such 
date, otherwise, the date of the receipt of the claim.  38 
C.F.R. § 3.400(o).  In this case, the veteran's claim 
involves an award of service connection, not an award of an 
increased rating.  Thus, the provisions of 38 C.F.R. 
§ 3.400(o)(2) are not for application.

In conclusion, given the facts in this case, there is no 
legal basis on which the Board can assign an effective date 
earlier than August 31, 1988 for the award of service 
connection for lung cancer.  


ORDER

An effective date of August 31, 1988, but no earlier, for the 
award of service connection for lung cancer is granted.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

